SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

23
KA 12-00163
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

TARIQ R.B., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Erie County Court (Sheila A.
DiTullio, J.), rendered December 20, 2011. The adjudication revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court